Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 7-8 and 11 are canceled. 
Claims 1-6, 9-10 and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the closest prior art reference Kopec et al. (5,053,911) discloses “a method and apparatus for electronically detecting when a solenoid has closed, or nearly closed, indirectly senses changes in the inductance of the solenoid's coil as the solenoid closes. When the inductance has changed by a selected amount, the solenoid is assumed to have closed, or nearly closed, and current through the coil is promptly reduced. Preferably, changes in the inductance of the coil are sensed by establishing a plurality of current peaks in the coil, and sensing the current's decay time between peaks. When the decay time of a measured current peak exceeds the decay time of a previously measured current peak by a selected amount”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, an electrical switching assembly comprising: a switching device including an inductive coil, an armature, and a movable contact, the armature 

With respect to independent claim 15, the closest prior art reference Kopec et al. (5,053,911) discloses “a method and apparatus for electronically detecting when a solenoid has closed, or nearly closed, indirectly senses changes in the inductance of the solenoid's coil as the solenoid closes. When the inductance has changed by a 
inductance or reference characteristic threshold, wherein the single reference inductance or reference characteristic threshold is indicative of the armature being half-way between the first and second positions; and (iii) determining the position .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959.  The examiner can normally be reached on Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ESAYAS G YESHAW/Examiner, Art Unit 2836                                                                                                                                                                                                        
/CARLOS AMAYA/Primary Examiner, Art Unit 2836